DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0007], line 1, “preset” should read “present”
Paragraph [0093], line 3, “frame data el” should read “frame data elf”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “displacement detector” in claim 1 and 8, “analysis target determiner” in claims 1, 3-6, and 12-13, “propagation information analyzer” in claims 1, 2, and 11, and “image outputter” in claims 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “displacement detector” will be interpreted as a circuit implemented by a hardware circuit such as a FPGA, ASIC, CPU, GPGPU, or a processor and software (see para. [0028])
The “analysis target determiner” will be interpreted as a circuit implemented by a hardware circuit such as a FPGA, ASIC, CPU, GPGPU, or a processor and software (see para. [0028])
The “propagation information analyzer” will be interpreted as a circuit implemented by a hardware circuit such as a FPGA, ASIC, CPU, GPGPU, or a processor and software (see para. [0028])
The “image outputter” will be interpreted as the display controller 113 which is a circuit implemented by a hardware circuit such as a FPGA, ASIC, CPU, GPGPU, or a processor and software (see para. [0028]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a push wave" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The applicant previously recites the limitation “a push 
Claim 3 recites the limitation "an observation point" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The applicant previously recites “an analysis target determiner that determines an analysis target region…of the tissue at the plurality of observation points” in claim 1, lines 13-15. It is not clear if the observation point of claim 3 is one of the plurality recited in claim 1. For the purposes of examination the examiner is interpreting the observation point of claim 3 to be one of the plurality of observation points of claim 1. 
Claim 4 recites the limitation "an observation point" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The applicant previously recites “an analysis target determiner that determines an analysis target region…of the tissue at the plurality of observation points” in claim 1, lines 13-15. It is not clear if the observation point of claim 4 is one of the plurality recited in claim 1. For the purposes of examination the examiner is interpreting the observation point of claim 4 to be one of the plurality of observation points of claim 1. 
Claim 5 recites the limitation "a plurality of observation points" in lines 3.  There is insufficient antecedent basis for this limitation in the claim. The applicant previously recites “a plurality of observation points” in claim 1, line 10. It is not clear if these are the same observation points. If they are different, the language of “a first plurality” and “a second plurality” should be used for clarity purposes.
Claim 7 recites the limitation "a push wave" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The applicant previously recites that “a push wave pulse 
Claim 8 recites the limitation "a push wave" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The applicant previously recites the limitation “a push wave” in claim 1, line 2 and 6. It is not clear if these are the same push waves. If they are different, the language of “a first push wave”, “a second push wave” and “a third push wave” should be used for clarity purposes.
Claim 9 recites the limitation "a plurality of observation points present in the analysis target region" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The applicant previously recites “the plurality of observation points present in the analysis target region”. It is not clear if these are the same plurality of observation points. For the purpose of examination the examiner is interpreting the plurality of observation points of claims 9 and 1 to be the same. 
Claim 12 recites the limitation "the plurality of observation points" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether “the plurality of observation points” are located in the region of interest or the analysis target region. For the purpose of examination the examiner is interpreting “the plurality of observation points” to be located in the analysis target region.
Claim 12 recites the limitation "the elasticity image" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite in a parent claim an elasticity image so it is not clear what image the applicant is referring to. For the 
Claim 15 recites the limitation "a push wave" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The applicant previously recites the limitation “a push wave” in claim 15, line 2. It is not clear if these are the same push waves. If they are different, the language of “a first push wave” and “a second push wave” should be used for clarity purposes.
Claims 2 and 6 depend from claim 1 above and therefore inherit the 35 U.S.C 112(b) deficiencies of their parent claim.
Claims 10, 11, 13, and 14 depend from claim 1 and 9 above and therefore inherit the 35 U.S.C 112(b) deficiencies of their parent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Watanabe (US 2015/0164480, hereinafter Watanabe).
Regarding claim 1, Watanabe teaches an ultrasound diagnostic apparatus (10 in fig. 1) to which a probe (101) including a plurality of transducers arranged can be connected (para. 30, lines 1-2, “the ultrasonic probe 101 includes a plurality of transducer elements”), causing the probe to transmit a push wave (para 44, lines 1-3, “the transmission unit 110 according to the first embodiment causes the ultrasonic probe 101 to transmit a push pulse”) in which ultrasound 
a push wave pulse transmitter (110) that uses a plurality of transmission transducers selected from the plurality of transducers to transmit a push wave that converges to one or more transmission focus points in the subject (para. 37, lines 12-19, “the transmission unit 110 provides transmission directivity by controlling the number and positions of transducer elements for use in transmission of ultrasonic beams…the transmission delay circuit in the transmission unit 110 controls the position of the convergence point (transmission focus)”); 
a detection wave pulse transmitter (110) that supplies a detection wave pulse to some or all of the plurality of transducers to cause the plurality of transducers to transmit, following transmission of the push wave, a detection 10wave that passes by a region of interest indicating an analysis target range in the subject multiple times (para. 44, lines 5-9, “the transmission unit 110 according to the first embodiment then causes the ultrasound probe 101 to transmit an observation pulse for observing displacement produces by the push pulse, multiple times for each of a plurality of scan lines in the scan area”); 
a displacement detector (130) that detects displacement of a tissue at each of a plurality of observation points in the region of interest on the basis of reflected detection waves received in a time series by the plurality of transducers corresponding to each of detection waves of the multiple times (para. 88, lines 1-3, “the signal processor 130 calculates displacement at each point in the ROI over a plurality of time phases (step S109)”); 

a propagation information analyzer that calculates the propagation velocity of the shear wave at each observation point present in the analysis target region on the basis of displacement of the tissue at the plurality of observation points present in the analysis target region (para. 47, lines 16-20, “the signal processor 130 calculates the propagation speed of the shear wave at each sample point by performing spatial differentiation of the arrival time of the shear wave at each sample point”).
Regarding claim 2, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above, wherein the propagation information analyzer specifies a time when a value of displacement is maximum with regard to each observation point (para. 47, lines 11-13, “the signal processor 130 then obtains the time when displacement is maximum at each sample 
Regarding claim 5, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above, wherein the analysis target determiner (140) determines that an observation point at which the time change of the displacement of the tissue is maximum among a plurality of observation points having different depth is included in 40the analysis target region (para. 53, lines 1-2, “the image generator 140 also generates stiffness image data representing the stiffness of living tissue by color” the image generator 140 is color coding each of the sample points within the scan area to be a different color based on their stiffness data and the darker the color the greater the stiffness meaning that the point having the darkest color is considered to be the sample point where the time change of displacement is maximum among all of the sample points).
Regarding claim 9, Watanabe teaches (fig. 2) the ultrasound diagnostic apparatus of claim 1, as set forth above, further comprising 20an image outputter (140) that outputs information indicating an elastic modulus (para. 48, lines 6-7, the value of the shear wave speed indicated the stiffness (elastic modulus)”) of the subject at each of a plurality of observation points present in the analysis target region on the basis of the propagation velocity of the shear wave (para. 89, lines 4-5, the image generator 140 generates, as the stiffness image data, shear wave speed image 
Regarding claim 10, Watanabe teaches the ultrasound diagnostic apparatus of claim 9, as set forth above, wherein 25the image outputter outputs an elasticity image that indicates information indicating a positional relationship between the plurality of observation points in the region of interest and the elastic modulus of each observation point (para. 54, lines 2-4, “as illustrated in fig. 2, the image generator 140 generates a color-coded image of the stiffness of living tissue” as seen in fig. 2 the image generator outputs the stiffness (elastic modulus) for each of the sample points at their position in the region of interest).
Regarding claim 11, Watanabe teaches the ultrasound diagnostic apparatus of claim 10, as set forth above, wherein 30the propagation information analyzer further calculates the propagation velocity of the shear wave with regard to an observation point included in the region of interest but not present in the analysis target region (para. 47, lines 16-20, “the signal processor 130 calculates the propagation speed of the shear wave at each sample point by performing spatial differentiation of the arrival time of the shear wave at each sample point” the signal processor 130 calculates the propagation speed for all points within the region of interest), and 
the image outputter outputs information indicating an elastic modulus of the observation point included in the region of interest but not present in the analysis target region, to the elasticity image (as seen in fig. 2 the elastic modulus for all observation points within the region of interest or displayed).
Regarding claim 12, Watanabe teaches the ultrasound diagnostic apparatus of claim 9, as set forth above, wherein the analysis target determiner calculates a parameter indicating 
the image outputter outputs the parameter, which is superimposed on the elasticity image (As seen in fig. 2 each of the plurality of observation points are color coded).
Regarding claim 13, Watanabe teaches the ultrasound diagnostic apparatus of claim 10, as set forth above, wherein the analysis target determiner calculates a parameter indicating steepness of the time change of the 31B46825US01 displacement of the tissue at the plurality of observation points (para. 54, lines 3-4, the image generator 140 generates a color-coded image of the stiffness of living tissue” the parameter in this case is the color that is given to each of the observation points. The darker the color the greater the stiffness which correlates to the value of the shear wave speed), and 
the image outputter outputs information indicating an elastic modulus to the elasticity image only with regard to an observation point at which the parameter is equal to or more than a predetermined reference (36 in fig. 21 and para. 202, lines 3-8, “if the parameter serving as an index of reliability at each position included in stiffness image data does not satisfy a predetermined condition, the display controller 173 hides the image at the position”).
Regarding claim 14 Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above, wherein the image outputter outputs a position of the analysis target region, which is superimposed on the elasticity image (para. 54, lines 3-4, “as illustrated in fig. 2, the 
Regarding claim 15, Watanabe teaches an ultrasound signal processing method using a probe (101) including a plurality of transducers (para. 30, lines 1-2, “the ultrasonic probe 101 includes a plurality of transducer elements”) arranged to transmit 10a push wave in which ultrasound beams are converged into a subject to detect propagation velocity of a shear wave generated by acoustic radiation pressure of the push wave (para. 44, lines 9-12, “the observation pulse is transmitted in order to observe the propagation speed of the shear wave produces by the push pulse for each sample point in the scan area”), the ultrasound signal processing method comprising: 
by using a plurality of transmission transducers selected from the plurality of transducers, transmitting a push wave that converges to one or more transmission focus points in the subject (para. 37, lines 12-19, “the transmission unit 110 provides transmission directivity by controlling the number and positions of transducer elements for use in transmission of ultrasonic beams…the transmission delay circuit in the transmission unit 110 controls the position of the convergence point (transmission focus)”); 
by supplying a detection wave pulse to some or all of the plurality of transducers, causing the plurality of 15transducers to transmit, following transmission of the push wave, a detection wave that passes by a region of interest indicating an analysis target range in the subject multiple times (para. 44, lines 5-9, “the transmission unit 110 according to the first embodiment then causes the ultrasound probe 101 to transmit an observation pulse for observing displacement produces by the push pulse, multiple times for each of a plurality of scan lines in the scan area”); 

20determining an analysis target region, that is a target of shear wave propagation analysis, on the basis of steepness of a time change of displacement of the tissue at the plurality of observation points (para. 53, lines 1-8, “the image generator 140 also generates stiffness image data representing the stiffness of living tissue by color, from stiffness distribution information generated by the signal processor 130. For example, the image generator 140 generates, as stiffness image data, shear wave speed image data in which a pixel value corresponding to the shear wave speed at each point (each sample point) in the scan area is assigned to the point” as the image generator 140 color-codes each of the sample points in the image it is grouping points that have similar shear wave speeds and displaying them as the same color. By illustrating points that have similar shear wave speeds together the image generator is marking those points that have a greater stiffness together and are in need of further analysis); and 
calculating the propagation velocity of the shear wave at each observation point present in the analysis target region on the basis of displacement of the tissue at the plurality of observation points present in the analysis target region (para. 47, lines 16-20, “the signal processor 130 calculates the propagation speed of the shear wave at each sample point by performing spatial differentiation of the arrival time of the shear wave at each sample point”).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Park et al. (US 2015/0148674, hereinafter Park).
Regarding claim 3, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. 
Watanabe does not teach the analysis target determiner, on the basis of the time change of the displacement of the tissue at an observation point present at a depth of a predetermined range including a depth at which the transmission focus point is present, selects the analysis target region from the depth of the predetermined range.

Park teaches an analysis target determiner (1000), on the basis of the time change of the displacement of the tissue at an observation point present at a depth of a predetermined range including a depth at which the transmission focus point is present (para. 156, lines 6-7, “third indicator 1403 indicating a focal depth of the first ultrasound signal”), selects the analysis target region from the depth of the predetermined range (para. 157, lines 1-2, “the ultrasound apparatus 1000 may select a lesion-suspected region 1410 as an ROI” and para. 119, lines 2-7, “in an elastography image using a shear wave, an absolute value (for example, a shear modulus) based on a shear wave speed is provided, and thus, the ultrasound apparatus 1000 may automatically select the ROI by using the absolute elasticity value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe to have the analysis target determiner, on the basis of the time change of the displacement of the tissue at an observation point present at a depth of a predetermined range including a depth at which the transmission focus point is present, selects the analysis target region from the depth of the predetermined range. One of ordinary skill in the art would have been motivated to make this modification in order to know the depth at which the target region is located, as recognized by Park.
Regarding claim 6, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. 
Watanabe does not teach the analysis target determiner determines that an observation point at which a profile of the time change of the displacement of the tissue meets a 
However, 
Park teaches an analysis target determiner determines that an observation point at which a profile of the time change of the displacement of the tissue meets a predetermined profile among a plurality of observation points having different depth is included in the analysis target region (para. 120, lines 1-3, “the ultrasound apparatus 1000 may select, as the ROI, a region of which the shear modulus is equal to or more than 20 kPa”, additionally, as seen in fig. 4A the left side of the elastography image 400 denotes the depth of the points within the image and because each of the points in the image have their elasticity calculated it is understood that they are all potential observation points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe to have the analysis target determiner determines that an observation point at which a profile of the time change of the displacement of the tissue meets a predetermined profile among a plurality of observation points having different depth is included in the analysis target region. One of ordinary skill in the art would have been motivated to make this modification in order to make sure that the observation points meet a specific threshold of elasticity before being added to the target region, as recognized by Park.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view Bumpei (US 2017/0112471, hereinafter Bumpei).
Regarding claim 4, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. 

However,
Bumpei teaches (fig. 8A-1 to 8A-4) an analysis target determiner (15), on the basis of the time change of the displacement of the tissue at an observation point present at a depth of a predetermined range including the analysis target region determined on an acoustic line adjacent on a side near the transmission focus point, selects an analysis target region on the acoustic 35line from the depth of the predetermined region (para. 75, lines 13-16, “in a speed distribution chart 410 illustrated in fig. 8A-1, a focal position 412 of the push pulse is close to the left end of a region of interest 411 and a region 413 in which the propagation speed of the shear waves is high is detected. This region is then grouped with the other regions (fig. 8B) where the propagation speed is high and generates an elastic image using the whole group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe to have the analysis target determiner, on the basis of the time change of the displacement of the tissue at an observation point present at a depth of a predetermined range including the analysis target region determined on an acoustic line adjacent on a side near the transmission focus point, selects an analysis target region on the acoustic 35line from the depth of the predetermined region. One of ordinary skill in the art would have been motivated to make .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Peterson et al. (US 2013/0131511, hereinafter Peterson).
Regarding claim 7, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. 
Watanabe does not teach a push wave pulse transmitter that continuously transmits a push wave in order of depth to a plurality of transmission focus points having different depth.
However,
Peterson teaches a push wave pulse transmitter that continuously transmits a push wave in order of depth to a plurality of transmission focus points having different depth (fig 2a-2d, para. 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe to have a push wave pulse transmitter that continuously transmits a push wave in order of depth to a plurality of transmission focus points having different depth. One of ordinary skill in the art would have been motivated to make this modification in order to measure shear wave data over a range of depths within the tissue rather than receiving data points that are all at the same depth, as recognized by Peterson.
Regarding claim 8, Watanabe teaches the ultrasound diagnostic apparatus of claim 1, as set forth above, wherein the displacement detector detects the displacement of the tissue at each of some or all observation points in the region of interest on the basis of reflected detection waves received corresponding to the push wave (para. 44, lines 5-9, “the transmission unit 110 
Watanabe does not teach a push wave pulse transmitter selects one transmission focus point from a plurality of transmission focus points having different depth and transmits a push wave, and 15push wave transmission by the push wave pulse transmitter and detection of the displacement by the displacement detector are performed while the transmission focus point is changed to detect the displacement of the tissue at all the observation points in the region of interest.
However, 
Peterson teaches a push wave pulse transmitter selects one transmission focus point from a plurality of transmission focus points having different depth and transmits a push wave (para. 17, lines 7-10, “in fig. 2a the probe 10 at the skin surface 11 transmits a first push pulse 40 into the tissue with a beam profile 41a, 41b to a given focal depth indicated by the shaded area 40”), and 15push wave transmission by the push wave pulse transmitter and detection of the displacement by the displacement detector are performed while the transmission focus point is changed to detect the displacement of the tissue at all the observation points in the region of interest (para. 18-19, the probe then transmits a push pulse to focal points 50, 60, and 70 following the transmission to focal point 40 and detection of the displacement caused by the shear wave occurs para. 22, lines 2-4, “the velocity of the laterally traveling shear wave is detected by sensing the tissue displacement caused by the shear wave as it proceeds through the tissue”).
See motivation for claim 7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shamdasani et al. (US 2018/0228463) teaches having a plurality of focus points at different depths (440 in fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793